Citation Nr: 1618360	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  08-39 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a displaced intervertebral disc.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served with the Arkansas Air National Guard from May 1982 to October 2004, with periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA), to included recognized service from May 10, 1983, to February 27, 1985, from June 12, 1988, to October 15, 1988, and from September 14, 2001, to March 23, 2002.  This appeal came before the Board of Veteran's Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge at a September 2009 videoconference hearing.  A transcript of the hearing is within the record before the Board, which includes electronic files within Virtual VA and the Veterans Benefits Management System.

In May 2010 and November 2014, the Board remanded the issues on appeal for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, above, the Veteran provided hearing testimony before a Veterans Law Judge in September 2009.  In March 2016, the Board notified the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed by the Board.  The Veteran was offered the opportunity for a new hearing.  In April 2016, the Veteran communicated his desire to appear before a Veterans Law Judge at a new Board videoconference hearing.  As such, this matter must again be remanded in order to allow the Veteran his requested Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Notice should be mailed to his current address of record.  Place a copy of the notice in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

